Citation Nr: 0200253	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder to 
include chronic obstructive pulmonary disease and asbestosis 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from August 1948 to August 1952 
and reserve service from September 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for chronic 
obstructive pulmonary disease claimed as asbestosis due to 
exposure to asbestos and for exposure to asbestos as a not 
well grounded claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In April 2001, the RO notified the veteran of the VCAA and 
requested sources of additional evidence.  The RO reviewed 
the claim in July 2001 based on all the evidence of record.   

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos- 
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  In 
this case the RO attempted to follow the guidelines but the 
veteran did not cooperate.  Nevertheless he will be given 
another chance.  

The veteran filed a claim for service connection for 
asbestosis in August 1999.  He claims that he was exposed to 
asbestos while serving on the U.S.S. Redhead and while at the 
Naval Air Station in Guam.  With his claim, he submitted a 
copy of a January 1997 chest X-ray report with a summary by a 
National Institute of Occupational Safety and Health "B" 
Reader that there was interstitial fibrosis at the lung bases 
typical of previous asbestos exposure indicating asbestosis.  
At a subsequent VA examination he reported that he had been 
sent for the X-ray by his union as a screening for 
"asbestos."  Thus, it appears likely that his civilian 
employment included asbestos exposure while information 
apparently provided by the Navy indicates that the 
probability of the veteran's exposure to asbestos was minimal 
when he was an Airman.  

The veteran was afforded a VA examination in November 1999 
and was diagnosed with chronic obstructive pulmonary disease 
with past history of exposure to asbestos and of significant 
smoking.  The impression noted on a November 1999 X-ray 
report was eventration of the posterior extent of the right 
hemidiaphragm with secondary compression atelectasis in the 
right lower lobe posteriorly.  Also, the veteran has 
submitted to the Board (with waiver of RO consideration) the 
report of VA chest X-rays and pulmonary function studies 
performed in October 2001, which were interpreted as showing 
abnormal findings, although no abnormalities were identified 
as asbestos related.  However, there is no indication that 
November 1999 or October 2001 X-rays were interpreted by a 
"B" reader.  Thus, although pathology consistent with 
asbestosis apparently was not noted on the VA X-rays, it is 
not clear that asbestosis was ruled out by those 
examinations.  

In light of the above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The veteran should be given another 
opportunity to identify all medical care 
providers by whom he has been evaluated or 
treated for any lung disorders or asbestos 
exposure since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
his medical records.  The RO also should 
contact the office of Richard Levine, 
M.D., the private "B" reader radiologist, 
to obtain any information on why the 
veteran was referred for an X-ray in 
January 1997 and by whom he was referred, 
and for any additional medical records 
pertaining to the veteran, to include any 
history of asbestos exposure.  

3.  The RO should undertake development of 
the veteran's occupational history prior 
to and following service.  Avenues for 
this development include, but are not 
limited to, requesting the veteran to 
provide an in-depth occupational history, 
including descriptions of his various 
occupations, as well as their locations 
and dates, and by conducting a social and 
industrial survey to obtain such 
information.  The veteran should 
specifically be asked to explain the 
circumstances of his having been sent to 
Dr. Levine in 1997 for a chest X-ray, the 
name of the union that sent him to Dr. 
Levine, and the name of his employer, the 
length of his employment and nature of his 
occupation that resulted in the union 
sending him for the chest X-ray.  All 
evidence received in the course of this 
development should be associated with the 
claims folder.  Thereafter, with his 
consent, the veteran's former employers 
should be asked to furnish information as 
to the nature of the veteran's job(s), the 
approximate dates of his employment, and 
any information they have as to the 
veteran's exposure to asbestos while 
employed and any legal action regarding 
asbestos to which he may have been a 
party, including as a member of a class. 

5.  The RO should ask the veteran for a 
copy of all documents pertaining to any 
legal actions to which he was a party, 
including as a member of the class in any 
class action suit, based on any civilian 
occupational exposure to asbestos.  Such 
documents should include any settlement 
agreement, specifically the stipulations 
and terms of any such agreement.  If he 
has no documents he should provide 
information to identify the parties to the 
action, where the action was brought or 
litigated, the outcome, and any other 
information.  The RO should then try to 
obtain a copy of any settlement agreement, 
court opinion/order or similar documents.  
His cooperation in this regard is 
important.

6.  After the above development has been 
completed to the extent possibly, the RO 
should review the record.  It should be 
determined whether the veteran has 
cooperated by providing the information 
requested above or whether sufficient 
evidence has otherwise been obtained 
regarding civilian employment and any 
asbestos exposure so that a medical 
assessment can be made based on the 
complete facts.  If sufficient information 
has not been received, the claim should be 
decided based on the evidence of record.  
If the necessary information has been 
received, the veteran should be afforded a 
comprehensive VA examination by a 
pulmonary specialist experienced in 
assessing asbestos related diseases.  The 
veteran's claims folder and a separate 
copy of this remand must be made available 
to the examiner, the review of which 
should be acknowledged in the examination 
report.  Any indicated studies, including 
X-rays (to be interpreted by a B Reader 
radiologist if available), should be 
performed.  The examiner should 
specifically report whether any asbestos-
related disorders are or are not 
demonstrated.  After reviewing the claims 
file, including the Navy's report that the 
probability of the veteran's in-service 
exposure to asbestos an Airman was 
"minimal" and in light of any civilian 
exposure, the examiner should address the 
following: (1) Does the veteran have 
asbestosis or any other asbestos related 
lung disorder, and (2) if so, is it as 
least as likely as not related to service, 
including any in-service asbestos 
exposure, or is it more likely than not 
related to civilian asbestos exposure.  
All findings should be reported in detail, 
a complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

7.  The RO should then review the record.  
If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


